Name: Commission Implementing Regulation (EU) 2018/1712 of 13 November 2018 amending Implementing Regulation (EU) 2018/1013 imposing provisional safeguard measures with regard to imports of certain steel products
 Type: Implementing Regulation
 Subject Matter: technology and technical regulations;  trade policy;  international trade;  iron, steel and other metal industries;  tariff policy;  Africa;  trade
 Date Published: nan

 14.11.2018 EN Official Journal of the European Union L 286/17 COMMISSION IMPLEMENTING REGULATION (EU) 2018/1712 of 13 November 2018 amending Implementing Regulation (EU) 2018/1013 imposing provisional safeguard measures with regard to imports of certain steel products THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) 2015/478 of the European Parliament and of the Council of 11 March 2015 (1), and in particular Articles 5 and 7 thereof, Having regard to Regulation (EU) 2015/755 of the European Parliament and of the Council of 29 April 2015 (2), and in particular Articles 3 and 4 thereof, Whereas: I. BACKGROUND (1) On 18 July 2018, by Implementing Regulation (EU) 2018/1013 (3) the Commission imposed provisional safeguard measures on imports of certain steel products. South Africa was covered by the scope of those measures. (2) However, pursuant to Article 33 of the Economic Partnership Agreement (EPA) between the European Union and its Member States, of the one part, and the Southern African Development Community (SADC) states, of the other part (4), SADC EPA States should be excluded from the scope of safeguard measures taken by the EU pursuant to the WTO Agreement on Safeguards. (3) Currently, from the SADC EPA States, only South Africa is subject to the provisional steel safeguard measures, on two categories of product, i.e. stainless hot rolled sheets and strips (product category 8) and stainless cold rolled sheets and strips (product category 9). (4) Implementing Regulation (EU) 2018/1013 should therefore be amended in order to remove South Africa from the scope of the provisional measures on these two product categories. II. INCREASE IN IMPORTS (5) As shown in the tables below, the exclusion of South Africa from scope of the provisional measures does not change the overall trends of imports for the two product categories concerned, which still shows a significant increase of imports. product category 8 2013 2014 2015 2016 2017 Total imports (tonnes) 175 816 233 028 269 697 351 075 436 173 index (2013 = 100) 100 133 153 200 248 Excluding South Africa 157 289 214 041 246 965 325 272 407 050 index (2013 = 100) 100 136 157 207 259 product category 9 2013 2014 2015 2016 2017 Total imports (tonnes) 697 457 1 017 613 787 521 843 352 976 108 index (2013 = 100) 100 146 113 121 140 Excluding South Africa 645 259 954 614 697 537 751 259 869 549 index (2013 = 100) 100 148 108 116 135 (6) From a general point of view, the exclusion of South Africa does also not change the development of imports overall given its small share of less than 0,5 % of the total imports during the period 2013-2017. For the same reason, imports from South Africa do not alter the conclusions of recital (81) of Implementing Regulation (EU) 2018/1013 concerning the impact of other factors on the situation of the Union industry. III. LEVEL OF PROVISIONAL MEASURES (7) South Africa should be excluded from the scope of the provisional safeguard measures for product categories 8 and 9, and the level of the quota should be adjusted for product categories 8 and 9 accordingly. Imports from South Africa that took place since the entry into force of the provisional safeguard measures should be retroactively excluded for the calculation of the free of duty quota for the remainder of the validity of the provisional measures. (8) The measures provided for in this Regulation are in accordance with the opinion of the Committee on Safeguards established under Article 3(3) of Regulation (EU) 2015/478 and Article 22(3) of Regulation (EU) 2015/755, HAS ADOPTED THIS REGULATION: Article 1 Imports of product categories 8 and 9 listed in Annex V of Implementing Regulation (EU) 2018/1013 and originating in South Africa shall not be subject to the provisional safeguard measures imposed by Implementing Regulation (EU) 2018/1013. Annex V of Implementing Regulation (EU) 2018/1013 concerning product categories 8 and 9 shall be replaced as follows: ANNEX V Tariff quotas Product Number Order Number Product category CN Codes Volume of tariff quota (net tonnes) Additional duty rate 8 09.8508 Stainless Hot Rolled Sheets and Strips 7219 11 00 , 7219 12 10 , 7219 12 90 , 7219 13 10 , 7219 13 90 , 7219 14 10 , 7219 14 90 , 7219 22 10 , 7219 22 90 , 7219 23 00 , 7219 24 00 , 7220 11 00 , 7220 12 00 178 865 25 % 9 09.8509 Stainless Cold Rolled Sheets and Strips 7219 31 00 , 7219 32 10 , 7219 32 90 , 7219 33 10 , 7219 33 90 , 7219 34 10 , 7219 34 90 , 7219 35 10 , 7219 35 90 , 7219 90 20 , 7219 90 80 , 7220 20 21 , 7220 20 29 , 7220 20 41 , 7220 20 49 , 7220 20 81 , 7220 20 89 , 7220 90 20 , 7220 90 80 423 442 25 % Article 2 1. Annex IV of Implementing Regulation (EU) 2018/1013, should be amended in so far as product groups 8 and 9 originating in South Africa are concerned, in order to reflect the provisions of Article 1. Annex IV of Implementing Regulation (EU) 2018/1013 concerning South Africa shall be replaced as follows: ANNEX IV List of products originating in developing countries to which the provisional measures apply (marked with an x) Country/Product group 1 2 3 4 5 6 7 8 9 12 13 14 15 16 17 18 20 21 22 23 25 26 28 South Africa 2. Goods originating in South Africa falling within product categories 8 and 9 that were imported into the EU after the entry into force of Implementing Regulation (EU) 2018/1013 should be excluded from the calculation of the free of duty quota. Article 3 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 November 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 83, 27.3.2015, p. 16. (2) OJ L 123, 19.5.2015, p. 33. (3) Commission Implementing Regulation (EU) 2018/1013 of 17 July 2018 imposing provisional safeguard measures with regard to imports of certain steel products (OJ L 181, 18.7.2018, p. 39). (4) OJ L 250, 16.9.2016, p. 3.